Citation Nr: 0118566	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to July 1, 1999.

2.  The propriety of the current 50 percent rating assigned 
for the veteran's service-connected PTSD, effective July 1, 
1999.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pes planus.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinea pedis.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.  He 
also had subsequent service in the South Carolina National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999, February 2000 and October 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
the March 1999 rating action, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective August 20, 1998.  In the February 2000 
rating decision, the RO denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Finally, in the October 
2000 rating decision, the RO denied the veteran's claims of 
service connection for pes planus and tinea pedis as well as 
for hypertension, which he asserted, was secondary to his 
PTSD.  The veteran perfected a timely appeal of these 
determinations to the Board.

In the February 2000 rating action, the RO also increased the 
initial evaluation of the veteran's PTSD to 50 percent, 
effective July 1, 1999.  In light of this action, and because 
the veteran has disagreed with the initial and subsequent 
ratings assigned for his PTSD, the Board has recharacterized 
this claim as reflected on the title page as separate issues 
involving the propriety of the initial and subsequent 
evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Further, the Board observes that, although the RO denied the 
veteran's claims of service connection for pes planus and 
tinea pedis on a de novo basis, a review of the claims folder 
reveals that in an unappealed April 1969 rating decision, the 
RO denied service connection for both of these conditions.  
The record further shows that, in April 1998, the RO has 
denied the veteran's application to reopen claims of service 
connection for these conditions.  Under the circumstances, 
the Board must therefore initially determine whether the 
veteran presented new and material evidence sufficient to 
reopen his claims of service connection for each of these 
disabilities because doing so goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the Board has also recharacterized 
these issues as indicated on the title page.

In addition, in his January 2001 Notice of Disagreement (NOD) 
to the October 2000 rating action, the veteran requested that 
he be afforded the opportunity to testify via video-
conference at a hearing conducted before a Member of the 
Board.  In his March 2001 Substantive Appeal (on VA Form 9, 
Appeal to the Board), however, the veteran indicated that he 
did not wish to be present at a hearing.  In any event, in a 
letter dated that same month the RO acknowledged the 
veteran's request for a video-conference hearing and notified 
him of the time and location of his April 2001 hearing; 
however, as noted by his representative noted in written 
argument dated later that same month, he failed to report.  
Further, since that time, there is no indication in the 
record that the veteran has requested that the Board hearing 
be rescheduled.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.702 (2000).

A review of the claims folder also discloses that the veteran 
reports suffering from diabetes.  In addition, an April 2001 
laboratory study shows that he had an "abnormally high" 
level of glucose in his blood.  In light of the veteran's 
Vietnam service and because VA has recently announced that, 
effective July 9, 2001, 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309 have been amend to provide for the establishment of 
presumptive service connection for Type 2 diabetes based on 
herbicide exposure, see 66 Fed. Reg. 23166 (2001), the Board 
finds that the record raises a claim of entitlement to 
presumptive service connection for diabetes mellitus.  To 
date, VA has not considered issue and it is referred to the 
RO for appropriate action.  

In the following decision, the Board finds that the veteran's 
sole service-connected disability, PTSD, warrants a 100 
percent schedular rating, effective the date of service 
connection, i.e., August 20, 1998.  Further, because the 
veteran's claim of service connection for hypertension, as 
well as his applications to reopen his pes planus and tinea 
pedis claims were filed at the RO in June 2000, his claim of 
entitlement to a TDIU is moot.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  

Finally, in April and May 2001, the veteran submitted, 
directly to the Board, pertinent evidence that was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in connection with this 
appeal.  38 C.F.R. § 20.1304(c) (2000).

The Board's decision on the veteran's claim regarding the 
propriety of the initial and current evaluations of his PTSD; 
his application to reopen claims of service connection for 
pes planus and tinea pedis; and the Board's decision on the 
merits of his claim of service connection for pes planus, is 
set forth below; the reopened tinea pedis claim, together 
with his claim of service connection for hypertension, will 
be addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Since August 20, 1998, the veteran's PTSD has been 
manifested by frequent intrusive thoughts, nightmares and 
flashbacks; irritability; impaired concentration, with 
periods of violent behavior; anxiety; chronic sleep 
impairment; survivor guilt; a sense of hopelessness; marked 
difficulty adapting to stressful situations; severe social 
isolation; and severe avoidance behavior.  In addition, the 
medical evidence shows that the veteran is permanently and 
totally disabled and thus incapable of being employed due to 
his PTSD.

3.  In an April 1969 rating action, the RO denied the 
veteran's claims of service connection for tinea pedis and 
pes planus on the basis that the disabilities existed prior 
to service and were not aggravated by service; in a letter 
dated in April 1969, the RO notified the veteran of the 
determination that his "foot problems" were not incurred in 
or aggravated by service and provided him his appellate 
rights, but he did not appeal the determination and the 
decision became final.

4.  In an April 1998 rating action, the RO denied the 
veteran's application to reopen claims of service connection 
for pes planus and foot rash; in a letter dated that same 
month, the RO notified the veteran of the determinations and 
of his appellate rights, but he did not appeal this 
determination and the decision became final.

5.  Evidence added to the record since the April 1998 rating 
decision that denied the veteran's application to reopen a 
claim of entitlement to service connection for pes planus is 
so significant that it must be considered in order to fairly 
decide the merits of the case.

6.  Evidence added to the record since the April 1998 rating 
decision that denied the veteran's application to reopen a 
claim of entitlement to service connection for tinea pedis is 
so significant that it must be considered in order to fairly 
decide the merits of the case.

7.  The medical evidence indicates that the veteran's pes 
planus was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective August 20, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2000).

2.  The RO's unappealed April 1998 decision, which denied the 
veteran's applications to reopen claims of service connection 
for pes planus and foot rash, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2000).

3.  Evidence received since the April 1998 RO rating decision 
is new and material; the claim of entitlement to service 
connection for pes planus is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  Evidence received since the April 1998 RO rating decision 
is new and material; the claim of entitlement to service 
connection for tinea pedis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  The veteran's bilateral pes planus was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In reaching this conclusion, 
the Board acknowledges that recent VA treatment records and 
reports have not been associated with the claims folder.  The 
Board also notes that, as pointed out by the hearing officer 
who conducted the veteran's May 2000 RO hearing, the claims 
folder reflects that the veteran applied to participate in 
VA's Vocational Rehabilitation Program and that his 
vocational rehabilitation folder has not been associated with 
the claims file.  In light of this decision, however, in 
which the Board finds:  (1) that the veteran's PTSD warrants 
a total schedular evaluation, effective August 20, 1998; (2) 
that new and material evidence has been received to reopen 
claims of service connection for pes planus and tinea pedis; 
and (3) that service connection is warranted for pes planus, 
the veteran is not prejudiced by the Board's review of these 
claims on the basis of the current record.  The Board will 
therefore proceed with the consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


I.  The initial evaluation of the veteran's PTSD

A.  Background

Since filing his claim of service connection for PTSD in 
August 1998, the record shows that the veteran has received 
regular treatment, on both an inpatient and outpatient basis, 
for this disorder.  In this regard, the Board notes that the 
pertinent evidence of record includes a June 1999 VA 
hospitalization report; VA outpatient treatment records, 
dated from April 1998 to May 2000; November 1998 and October 
1999 VA examination reports, with a January 2000 addendum to 
the latter report; a May 2000 report prepared by the 
veteran's treating VA psychologist; the transcript of the 
testimony offered by the veteran and his spouse at a hearing 
conducted in May 2000; and statements and written argument 
submitted by the veteran and his representative.

The Board has reviewed the voluminous medical and lay 
evidence referred to above.  Because it is clear that the 
veteran suffers from PTSD and the current claim concerns only 
the severity of the disability since service connection was 
established, the Board will confine its discussion of the 
evidence that relates to that issue.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the veteran filed a claim of service 
connection for PTSD in August 1998.  In connection with this 
claim, the RO afforded him a formal VA psychiatric 
examination in November 1998.  During the evaluation, the 
veteran reported suffering from numerous psychiatric 
symptoms, including nightmares, flashbacks and intrusive 
thoughts relating to his combat experiences while serving in 
Vietnam.  He also stated that he was depressed, had survivor 
guilt and that he was easily startled.  The veteran further 
indicated that he suffered from chronic problems sleeping and 
reported that he often awoke "swinging and in a sweat."  
Further, he complained that he was socially withdrawn and 
indicated that, until approximately two weeks earlier, had 
regularly abused alcohol.  In addition, he noted that he was 
receiving VA treatment for the disability and that he was 
also treating the condition with various medications.

The examiner described the veteran as "poorly groomed" and 
indicated that he was "close to tears" during most of the 
interview.  In addition, on Axis I he diagnosed the veteran 
as having alcoholism and PTSD and on Axis III he estimated 
that the veteran's Global Assessment of Functioning (GAF) 
score was 55, which he explained represented "moderate 
symptoms of depression, anxiety, insomnia and intrusive 
thoughts, etc."

Based on the evidence showing that the veteran served in 
combat in Vietnam and the November 1998 VA examiner's 
diagnosis of PTSD, in a March 1999 rating decision, the RO 
established service connection for this disability and 
assigned an initial 30 percent evaluation, effective August 
20, 1998.

The veteran was thereafter hospitalized at the Salisbury, 
North Carolina, VA Medical Center as part of VA's inpatient 
PTSD program from April 14 to June 18, 1999.  The report 
indicates that the disability was productive of intrusive 
thoughts and memories of the veteran's Vietnam experiences, 
including flashbacks and nightmares "with severe insomnia"; 
depression; irritability; fear; constant worry; alienation; 
indifference; and social isolation.  The discharge summary 
reflects that the sole Axis I diagnosis was "chronic, 
severe, Vietnam-induced PTSD in acute exacerbation."  The 
physician estimated that the veteran's current GAF score was 
36 and estimated that a GAF score of 40 represented his 
highest rate of functioning in the past year.  In addition, 
the physician opined that the veteran was not employable due 
to his chronic severe PTSD "and persistent symptoms of 
severe PTSD."  Finally, the examiner recommended that the 
veteran continue to receive VA outpatient treatment for this 
disability.

In light of the June 1999 VA hospitalization report, and 
pursuant to 38 C.F.R. § 4.29, in an August 1999 rating 
decision, the RO established entitlement to a temporary 100 
percent evaluation, effective from April 12 to June 30, 1999.  
The RO further determined that the disability evaluation of 
the veteran's PTSD would thereafter revert to 30 percent.  In 
response, in August 1999, the veteran filed a NOD in which he 
asserted that he continued to suffer from persistent symptoms 
of severe PTSD that rendered him unemployable and that the 
disability therefore warranted a 100 percent schedular 
evaluation; alternatively, he argued that, due to his PTSD, a 
TDIU was warranted.

In October 1999, the veteran was afforded another formal VA 
psychiatric examination.  The examiner discussed the 
veteran's pertinent military background in great detail; he 
also noted his relevant medical history.  In doing so, he 
observed that the veteran was involved in VA programs 
treating both PTSD and alcoholism and that he 
"consistently" received VA outpatient care at the Columbia, 
South Carolina, VA Medical Center three to four times per 
week; he also noted that he was also seen on a weekly basis 
at the Salisbury, North Carolina, VA Medical Center.  During 
the evaluation, the veteran complained of suffering from 
psychiatric symptomatology consistent with that noted above.  
Thereafter, in a January 2001 addendum to the report, the 
examiner provided his assessment of the veteran's condition.  
He diagnosed him as having "recurrent or chronic" PTSD; 
major depression; and alcohol dependence, in remission.  In 
addition, he estimated that the veteran's GAF score was 51.

Based on the October 1999 VA examination report and 
accompanying addendum, in February 2000, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
July 1, 1999.  In that same rating action, the RO denied his 
claim of entitlement to a TDIU, reasoning that the above 
report did not show that the veteran's PTSD rendered him 
incapable of substantially gainful employment.

As noted above, VA outpatient treatment records, dated from 
April 1998 to May 2000, are of record.  Of particular note, 
the Board observes that the entries, beginning in November 
1999, consistently and repeatedly reflect examiners' 
assessments that his PTSD was severely and totally disabling 
and that, as a result, he was unemployable.  In addition, in 
an April 2000 record, an examiner commented that the veteran 
attempted to participate in VA's vocational rehabilitation 
program but that he had been denied entry into the program 
because it was believed that it would not result in his 
attaining the ability to be able to work or gain employment.

In addition, in a May 2000 letter, the veteran's treating VA 
psychologist reported that the veteran was seeing her on an 
individual and group basis for treatment of his PTSD.  She 
reported that, based on her treatment and observation of the 
veteran, that his PTSD was productive of frequent and 
severely intrusive memories, nightmares and flashbacks of his 
Vietnam experiences, impaired concentration, anxiety, 
depression, anger, social isolation, a sense of hopelessness, 
and an inability to work.  With regard to his employability, 
the examiner opined that the veteran was "UNEMPLOYABLE and 
PERMANENTLY DISABLED by his PTSD."  (emphasis in original).

Further, during the May 2000 hearing, the veteran reiterated 
that, despite regularly attending VA outpatient counseling 
sessions at least three times per week and treating his PTSD 
with numerous medications, the disability remained productive 
of various symptoms, including recurrent nightmares, 
flashbacks, problems sleeping, anger, and irritability.  The 
veteran also reported that he avoided any stimuli that might 
remind him of Vietnam, that he preferred to be alone, that he 
"could not deal with people," and that he verbally abused 
his spouse.  He further testified that he was lost his most 
recent full-time position in March 1996 because of his PTSD 
and that he was unemployable due to the condition.  In this 
regard, he pointed out that VA had denied him the right to 
participate in the Department's vocational rehabilitation 
program.  In addition, his spouse reported that, due to his 
PTSD, the veteran was abusive and had physically assaulted 
her on occasion; however, she indicated that the veteran 
subsequently always showed remorse.  She added that the 
veteran had no social life and implied that he had a poor 
relationship with their two children.

In addition, in numerous statements, the veteran essentially 
echoed the contentions that he had voiced at the during his 
May 2000 hearing and asserted entitlement to a 100 percent 
rating for his PTSD and cited the medical evidence discussed 
above.  Finally, in April and May 2001, the veteran submitted 
a VA record showing that he was continuing to receive care 
for various disabilities; the document reflects that he was 
most recently seen for treatment of his PTSD in April 2001.


B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  In view of the RO's 
action in stage rating the disability by assigning initial 30 
and 50 percent evaluations, effective August 20, 1998, and 
July 1, 1999, respectively, as well as the Board's 
determination that the condition warrants a 100 percent 
evaluation effective the date of service connection, a remand 
to consider "staged rating" is unnecessary.

The veteran's PTSD is currently evaluated as 30 percent 
disabling since August 20, 1998, and 50 percent disabling, 
effective July 1, 1999, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  Under that code, a 30 percent evaluation 
is warranted when PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires that the PTSD causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation requires that the disability 
creates occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a careful review of the evidence, the Board finds 
that the veteran's PTSD warrants a 100 percent evaluation, 
effective the date of service connection.  In reaching this 
conclusion, the Board notes that every examiner who has 
specifically offered an opinion regarding the veteran's 
ability to work has opined that he is unemployable due to his 
PTSD.  These opinions include the one offered by the 
physician who prepared the June 1999 hospitalization report, 
which was based on the observations made over a period that 
exceed two months in an inpatient setting.  Indeed, that 
report reflects that the veteran was not employable due to 
his chronic severe PTSD "and persistent symptoms of severe 
PTSD."  Moreover, the physician estimated that the veteran's 
current GAF score was 36 and estimated that a GAF score of 40 
represented his highest rate of functioning in the past year.  
In this regards, the Board observes that, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), a GAF score of a GAF score of 36 indicates 
major impairment in several areas.  Indeed, according to DSM-
IV, a score of 40, which relates back to at least June of 
1998, reflects an inability to keep a job.  Moreover, in her 
May 2000 report, the veteran's treating VA psychologist has 
strongly stated that the veteran was permanently and totally 
disabled due to his PTSD, and her opinion is consistent with 
the numerous entries in the VA outpatient treatment records, 
dated since at least November 1999.  Moreover, even VA has 
apparently concluded that he is unemployable given that the 
evidence showing that his application to participate in the 
Department's vocational rehabilitation program was denied on 
the ground that it was believed that it would not result in 
his attaining the ability to be able to work or gain 
employment.

The only evidence against this finding is contained in the 
November 1998 VA examination report and in the January 2000 
addendum to the October 1999 VA examination report.  With 
regard to the former VA examiner, the Board notes that a 
review of the report indicates that the examiner based his 
assessment on his interview of the veteran only; he did not 
have the benefit of reviewing the veteran's pertinent medical 
records.  See Smith v. Gober, 14 Vet. App. 199 (2000), 
vacated and remanded on other grounds sub nom. Smith v. 
Principi, 2001 U.S. App. Vet. Claims LEXIS 127 (2001).  Thus, 
his assessment is not competent for rating purposes.  See 
Fenderson v. West, 12 Vet. App. at 127; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  With respect to the latter 
examiner's impression, although he indicated in January 2000 
that the veteran suffered from only moderate symptoms, he did 
not comment on either the veteran's recent two-month 
hospitalization nor the numerous entries in the VA outpatient 
treatment records at that time showing, as noted above, that 
the veteran was permanently and totally disabled due to this 
disability.  

In light of the foregoing, the Board concludes that 
entitlement to an initial total schedular rating, effective 
the date of service connection, has been shown.  Further, 
because the 100 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.


II.  Pes planus and tinea pedis

A.  Application to reopen claims of service connection

In an unappealed April 1969 decision, the RO denied service 
connection for pes planus and tinea pedis on the basis that 
the veteran's "foot trouble" pre-existed service and was 
not aggravated during his period of active duty.  The 
evidence of record at the time of that determination included 
the service medical records and a February 1969 VA 
examination report.  

The veteran's Report of Medical History, dated in December 
1966, shows that he reported having foot trouble and that an 
examiner diagnosed him as having athlete's foot.  A Report of 
Medical Examination, however, dated that same day, reflects 
that the veteran's feet were found to be normal.  The service 
medical records show that the veteran was seen on a recurrent 
basis for repeated complaints of foot fungus and foot rash 
and that he that he was diagnosed on numerous occasions as 
having tinea pedis.  He was also seen for other complaints of 
"foot trouble," including calluses, and was diagnosed as 
having first degree pes planus.  The veteran's Report of 
Medical History at separation, dated in August 1968, 
indicates that he complained of having "foot trouble"; 
however, the Report of Medical History, dated that same day, 
reflects that the service examiner described his feet as 
normal.

When examined in February 1969, the veteran essentially 
complained of having foot trouble since service.  The 
examination disclosed that the veteran had first degree pes 
planus.  In addition, the physician indicated that the tops 
of the veteran's feet were "anhydrotic," dry and scaly.  He 
further reported that the veteran's toes were cold, but that 
there was no evidence of intertriginous pathology.  The 
examiner noted, however, that the veteran had been treated 
during service for tinea pedis and indicated that the 
condition was in remission.  The diagnoses were first degree 
pes planus and residuals of tinea pedis.

Since that time the veteran filed several applications to 
reopen his claim of service connection for tinea pedis, and 
most recently in March 1998; at that time, he also attempted 
to reopen a claim of service connection for pes planus.  
During this period, the pertinent evidence added to the 
record included the veteran's service personnel records; 
service medical records related to his service in the South 
Carolina National Guard; July 1991 foot and respiratory 
examination reports; a January 1995 private medical report; 
and VA treatment records dated from October 1997 to March 
1998.

The service personnel records show that the veteran was 
awarded the Combat Infantryman Badge, indicating that he 
participated in combat operations while serving in Vietnam.  
The service medical records show that the veteran was seen 
for complaints of foot pain.  Moreover, a March 1986 Report 
of Medical Examination report reflects that he was diagnosed 
as having pes planus.  Further, the July 1991 VA examination 
reports show that the veteran complained of having bilateral 
foot pain and reflect that he was diagnosed as having 
metatarsalgia of the right foot; plantar fasciitis of the 
left foot; "pedis planus"; and calcaneal valgus.  Finally, 
in the January 1995 report, the veteran's private treating 
physician, Dr. Michael Wilson, stated that the veteran 
complained of suffering from chronic foot pain.  The examiner 
indicated that the veteran had discrete, punctate 
hyperkeratotic lesions under the metatarsal heads on both of 
his feet that were moderately tender to palpation.  In 
addition, he reported that the lesions were secondary to a 
congenital plantar-flexed metatarsals due to pathomechanics 
of the feet.  Finally, the VA outpatient treatment records, 
dated from October 1997 to March 1998, show that he was seen 
on numerous occasions for various orthopedic and skin 
problems affecting his feet.

In a rating action dated in April 1998, the RO denied the 
veteran's application to reopen claims of service connection 
for pes planus and foot rash, explaining that the evidence 
was not new and material because it was duplicative of the 
evidence that was previously considered.  In a letter dated 
that same month, the RO notified him of the determination 
later that month; however, the veteran did not appeal.

Because the veteran did not submit an NOD to the April 1998 
rating decision, it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), reviewing the history of 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

Evidence associated with the claims file since the April 1998 
rating decision includes VA outpatient treatment records, 
dated from April 1998 to May 2000; a VA-generated document 
indicating that the veteran received VA care for various foot 
problems, including hammertoes, dermatophytosis of the nails, 
left second toe surgery, "unspecified ulcer of the lower 
limb," and for "other and unspecified injury to the knee, 
leg, ankle and foot" between December 2000 and April 2001; 
the June 1999 VA hospitalization report; the transcript of 
the testimony offered by veteran and his spouse at hearing 
conducted before a hearing officer at the RO in May 2000; the 
October 2000 report of a VA foot examination; and statements 
and written argument submitted by the veteran and his 
representative.

Of particular significance is the October 2000 VA examination 
report, which reflects that the veteran provided a history of 
suffering from foot problems since service.  Further, the 
examination revealed, among other pathology, that the veteran 
had pes planus bilaterally, as well as significant 
hyperkeratosis underneath the heads of the third and fourth 
metatarsals on the left foot.  Moreover, the examiner 
diagnosed the veteran as having, among other foot conditions, 
bilateral pes planus.  Also of significant note are the VA 
treatment records indicating that he continues to be seen on 
a regular basis for foot problems.  This evidence bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for pes planus and tinea pedis.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims for service connection for 
these disabilities are reopened.

B.  Service connection for bilateral pes planus

Having reopened the previously and finally denied claim for 
service connection for pes planus the Board turns to a de 
novo review of the record and consideration of the claim on 
the merits.  Manio, supra.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law requires that every veteran be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at the time 
of the examination, acceptance and enrollment, or where clear 
and unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).

In this case, the record shows that, at service entry, the 
veteran reported having "foot problems"; however, the only 
foot condition he was diagnosed as having was athlete's foot.  
The Board thus concludes that, in the absence of any medical 
evidence indicating that the veteran's pes planus pre-existed 
service, let alone clearly and unmistakably so, as a matter 
of law, the veteran's was sound at service entry with respect 
to this disability.  Further, the service medical records 
show that the veteran was initially diagnosed as having this 
condition during service and then again on the formal VA 
examination that was conducted in February 1969.  In light of 
the March 1986 diagnosis of pes planus and the October 2000 
VA examiner's impression that the veteran continued to suffer 
from this condition, the Board finds that the evidence 
supports the veteran's claim.  Accordingly, service 
connection for bilateral pes planus is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 100 percent rating for PTSD, 
effective August 20, 1998, is granted.

New and material evidence having been submitted, the 
application to reopen claims of entitlement to service 
connection for pes planus and tinea pedis is granted.  

Service connection for bilateral pes planus is granted.


REMAND

For the reasons set forth below, the veteran's reopened tinea 
pedis claim, as well as his claim of secondary service 
connection for hypertension, must be remanded for additional 
development and adjudication.

With respect to his reopened tinea pedis claim, as noted 
above, the law provides that every veteran is taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  Here, as discussed 
above, at induction the veteran was diagnosed as having 
athlete's foot.  It is thus unclear to the Board whether that 
diagnosis is related to the subsequent treatment for skin 
problems affecting the veteran's feet, for which he was 
diagnosed as having tinea pedis.  As such, on remand, the RO 
must determine whether the veteran was sound condition at 
service entry with respect to his tinea pedis.

In any event, the law further provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2000).  Here, the service medical 
records show the veteran was treated on numerous occasions 
for skin problems affecting his feet and that he was 
diagnosed as having tinea pedis.  As such, if appropriate, 
the RO must determine whether there is clear and unmistakable 
medical evidence to rebut the presumption that the veteran's 
tinea pedis increased in severity during service.

In addition, the Board observes that, in support of this 
claim, the veteran points out that he served in combat in 
Vietnam and that his skin disability affecting his feet is 
consistent with the circumstances, conditions and hardship of 
that service.  As such, he asserts that the provisions of 
38 U.S.C.A. § 1154(b) are applicable to this claim.  In this 
regard, the Board observes that, to date, VA has not 
considered the application of either 38 U.S.C.A. § 1154(b) 
(West 1991) or 38 C.F.R. § 3.304(d) (2000) in this case.  As 
such, on remand, in light of the foregoing, in reconsidering 
this issue, the RO must specifically consider that law and 
regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000).

Also before the Board is the veteran's claim of service 
connection for hypertension as secondary to his service-
connected PTSD.  The record shows that the veteran has been 
diagnosed on numerous occasions as having this disability.  
Thus, the only question is whether the disability was caused 
or aggravated by his PTSD.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc); 38 C.F.R. § 3.310 (2000).  In this 
regard, the Board observes that, as pointed out by the 
veteran, the only evidence discussing whether there is a 
relationship between this disease and the veteran's PTSD is 
the June 1999 VA hospitalization report.  The discharge 
summary shows that, on Axis III, the physician diagnosed the 
veteran as having "essential hypertension aggravated by 
post-traumatic stress disorder and stress." 

To date, VA has neither requested a medical opinion from a VA 
examiner, subsequent to his or her review of the record, or, 
from a physician, following his or her examination of the 
veteran, as to whether it is at least as likely as not that 
the veteran suffers from hypertension that was caused or 
aggravated by his PTSD.  In light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A), VA must obtain such a medical opinion.  
Id.  Indeed, under the circumstances of this case, even prior 
to the enactment of this legislation, the duty to assist 
required that VA obtain such an opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Prior to obtaining such an opinion, however, the RO must 
associate with the claims folder all pertinent outstanding 
records, which must be reviewed by the VA examiner prior to 
the issuance of his or her report.  This must specifically 
include the outstanding records of the veteran's VA care for 
this disability.  This must be accomplished because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the Veterans Claims Assistance Act of 2000 specifically 
requires that these records be associated with the claims 
folder and be considered in the adjudication of this claim.  
The Board also notes that the RO must obtain these records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any skin problems affecting 
his feet and for hypertension, from any 
facility or source identified by the 
veteran.  This must specifically include 
the veteran's treatment at the Dorn VA 
Medical Center in Columbia, South 
Carolina, as well as at the VA Medical 
Center in Salisbury, North Carolina.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any skin pathology affecting his feet 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 

(a) whether it is at least as likely 
as not that the veteran's current 
skin disability affecting his feet 
began in service, or is the result 
of disease or injury in service, and 
if not, 

(b) whether it is at least as likely 
as not that the disability increased 
in severity during service, and if 
so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

In offering these opinions, the examiner 
should comment on the in-service 
examiner's diagnosis that the veteran had 
athlete's foot at service entry; the 
multiple entries showing treatment for 
skin problems affecting his feet during 
service, as well as the in-service 
diagnoses of tinea pedis; the current 
evidence showing that he has recently 
been seen for "dermatophytosis of 
nail," as well as any other salient 
medical evidence associated with the 
claims folder while this case is in 
remand status.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
physician who is designated to examine 
the veteran and/or his claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension was 
caused or chronically worsened by his 
PTSD.  In providing this assessment, the 
examiner should specifically comment on 
the Axis III diagnosis reflected in the 
June 1999 VA hospitalization report.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 13.  
Thereafter, the RO should review each of 
the claims remaining on appeal (service 
connection for tinea pedis, and for 
hypertension secondary to PTSD) in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 



